Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 and 14, directed to the process of making and/or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-5, 7, and 14-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/23/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Kraig Haverstick on 5 May 2021.

The application has been amended as follows: 
1. 	(Currently amended) A process comprising: 
manufacturing at least one gas turbine fuel injector body having a stub flange extending radially outward about a circumference of the gas turbine fuel injector body, the gas turbine fuel injector body defining a fuel plenum, the stub flange having a stepped shelf; 
wherein the stepped shelf of the stub flange is sized to engage a stepped ledge along a central opening of a mounting flange, the central opening being sized to receive the gas turbine fuel injector body, the mounting flange being securable to an injector boss at an opening in a liner of a combustor such that the stub flange is disposed between the injector boss and the mounting flange, such that contact between the mounting flange and a base of the injector boss and contact between the stepped shelf of the stub flange and the stepped ledge of the mounting flange axially maintains the stub flange, thereby mounting the gas turbine fuel injector body to the liner[[.]],
wherein the gas turbine fuel injector body further comprises a fuel inlet extending radially outward from the gas turbine fuel injector body, and the mounting flange includes a radial opening located such that the fuel inlet sits in the radial opening when the gas turbine fuel injector is mounted to the liner.
8. 	(Currently amended) A gas turbine fuel injector comprising: 
a gas turbine fuel injector body having a stub flange extending radially outward about a circumference of the gas turbine fuel injector body, the gas turbine fuel injector body defining a fuel plenum, the stub flange having a stepped shelf, and 
a mounting flange having a central opening sized to receive the gas turbine fuel injector body and a stepped ledge along the central opening sized and contoured to engage the stepped shelf of the stub flange, the mounting flange being securable to an injector boss at an opening in a liner of a combustor such that the stub flange is disposed between the injector boss and the mounting flange, such that contact between the mounting flange and a base of the injector boss and contact between the stepped shelf of the stub flange and the stepped ledge of the mounting flange axially maintains the stub flange, thereby mounting the gas turbine fuel injector body to the liner[[.]],
wherein the gas turbine fuel injector body further comprises a fuel inlet extending radially outward from the gas turbine fuel injector body, and the mounting flange includes a radial opening located such that the fuel inlet sits in the radial opening when the gas turbine fuel injector is mounted to the liner.
13. 	(Canceled)
14. 	(Currently amended) A method of mounting a gas turbine fuel injector comprising: 
placing a stepped shelf of a stub flange of a gas turbine fuel injector body of the gas turbine fuel injector between a surface of an injector boss and a stepped ledge of a mounting flange of the gas turbine fuel injector, the stub flange extending radially outward about a circumference of the gas turbine fuel injector body, the gas turbine fuel injector body defining a fuel plenum; and 
,
wherein the gas turbine fuel injector body further comprises a fuel inlet extending radially outward from the gas turbine fuel injector body, and the mounting flange includes a radial opening located such that the fuel inlet sits in the radial opening when the gas turbine fuel injector is mounted to the liner.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 8, and 14, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine fuel injector comprising, among other features, 
a gas turbine fuel injector body having a stub flange extending radially outward about a circumference of the gas turbine fuel injector body, the stub flange having a stepped shelf, and 
a mounting flange to receive the gas turbine fuel injector body and a stepped ledge contoured to engage the stepped shelf of the stub flange, the mounting flange being securable to an injector boss at an opening in a liner of a combustor such that the stub flange is disposed between the injector boss and the mounting flange, such that contact between the mounting 
a fuel inlet extending radially outward from the gas turbine fuel injector body, and the mounting flange includes a radial opening located such that the fuel inlet sits in the radial opening when the gas turbine fuel injector is mounted to the liner.
ii.	Claims 2-5, 7, 9-12, and 15-21 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741